 
***SEC CONFIDENTIAL TREATMENT REQUESTED***
 
Note: The portions hereof for which confidential treatment are being requested
are denoted with highlighted, bold and underlined language

 
LICENSE AGREEMENT
 
This LICENSE AGREEMENT (“Agreement”) dated as of July 1, 2008 (the “Effective
Date”), by and between Aptus Games, a company incorporated under the laws of
Delaware with principal offices at 871 Marlborough Avenue #100, Riverside, CA
92507 (“Aptus”), and CBS Interactive Inc., a company incorporated under the laws
of Delaware with principal offices at 7800 Beverly Boulevard, Los Angeles,
California 90036 (“CBSI”) (each of CBSI and Aptus is each a “Party,” and
collectively, the “Parties”).
 
RECITALS
 
WHEREAS, Aptus’ technology allows the scalable streaming of interactive virtual
world games over the internet; and
 
WHEREAS, Aptus desires to develop an interactive virtual world game promoting
the television show “Survivor,” which is broadcast on the CBS Television
Network; and
 
WHEREAS, CBSI wishes to grant Aptus the right to develop and host an interactive
virtual world game promoting the television show “Survivor” on the terms and
conditions set forth below.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth and intending to be legally bound hereby, the
Parties hereby agree as follows:
 
AGREEMENT
 
1. DEFINITIONS.
 
(a) “CBS Logos” means the trademarks, trade names, names, designs and logos
connected to Survivor as made available by CBSI to Aptus.
 
(b) “End User” means an individual who uses the Survivor Game for his/her
personal use.
 
(c) “Intellectual Property Rights” means all rights in intellectual property of
any type throughout the world, whether existing under statute or at common law
or equity, now or hereafter in force or recognized, including, but not limited
to, the following: (i) patents; (ii) trade secrets; (iii) database rights; (iv)
copyrights; (v) rights in World Wide Web addresses and domain names and
registrations; and (vi) trade names, logos, common law trademarks and service
marks, and trademarks.
 

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
(d) "Licensed Territory" means the United States and its territories and
possessions only. Any additional territories must be approved by CBSI in
writing.
 
(e)  “Survivor Game” shall mean a multi-player interactive online virtual world
game developed by Aptus based on, and which includes identifiable elements of,
Survivor Properties, and shall include both a downloaded software component and
an online streaming component, both of which must be used in order to play the
Survivor Game. Survivor Game also includes any and all present and future
treatments, adaptations, drafts, derivative works and versions thereof, that
incorporate identifiable elements of the Survivor Game.
 
(f) “Survivor Properties” mean the following as made available and cleared for
use by CBSI to Aptus: the “Survivor” name, associated trademarks and logos, and
titles, photos, video footage, theme song, art, scenarios, scripts, plot
elements, depictions of environmental settings and costumes, and actual
likenesses of the contestants in the television series entitled “Survivor”
broadcast by the CBS Television Network in the US, copyrightable material,
publicity rights, and renderings of the likenesses of the contestants and other
intellectual property used in connection with Survivor. It is understood that
Survivor Properties do not include the license of any music that is contained in
the Survivor television show that is not wholly owned as a “work for hire” by
CBSI; provided, further, if Aptus desires to use any music from Survivor other
than the Survivor theme song, such music shall first be approved by CBSI and
then, in the event that such music is not wholly owned as a “work for hire” by
CBSI, CBSI and Aptus shall share equally in the costs of all fees connected with
such use. Survivor Properties do not include any rights to non-US versions,
sequels, re-makes or spin-offs of “Survivor.” Aptus shall and must obtain CBSI's
written consent (which may be exercised in CBSI's sole discretion) prior to
using any actual material (e.g. clips, audio, dialogue, etc.) from the Survivor
Properties. Aptus understands that CBSI retains approval rights over the use of
any contestant likeness at any point in time, even if previously approved for
earlier use.
 
 
2. Obligations.
 
2.1 Game Development. Subject to the terms and conditions of this Agreement,
Aptus shall use commercially reasonable efforts to develop and host the Survivor
Game. Aptus shall bear all development, hosting and maintenance costs for the
Survivor Game. Aptus shall use commercially reasonable best efforts to make the
Survivor Game available to End Users in public beta (content complete) on
October 20, 2008 and final public version commencing November 17, 2008.
 
(a) Aptus shall meet the milestone requirements set forth on the attached
Exhibit A (the “Milestones”). Aptus shall notify CBSI as early as possible if it
anticipates missing a Milestone, although such notice shall not relieve Aptus of
its obligation to meet the Milestones. Aptus shall submit to CBSI for its
approval the Survivor Game as part of and in accordance with each item set out
in the Milestones (each, a “Creative Approval Item”).
 
-2-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
(b) CBSI shall use commercially reasonable efforts to approve or disapprove each
Creative Approval Item within seven (7) days after its receipt (the “Review
Period”). The number of days that occur between the end of the Review Period and
the date on which CBSI approves or disapproves the Creative Approval Item shall
be added to each subsequent Milestone, and consequently the final public launch
date on November 17, 2008. If CBSI disapproves of a Creative Approval Item, CBSI
shall provide to Aptus its reasons for the disapproval. Aptus will then have a
period of fifteen (15) days within which to submit a revised creative concept to
CBSI for its approval. Within the Review Period for the revised creative
concept, CBSI will have the right to approve the concept or disapprove it with
reasons. If CBSI disapproves, the process for revision as aforesaid shall be
repeated. CBSI shall exercise its rights of creative approval in good faith and
not to frustrate the intention of this Agreement. Approvals will not be
unreasonably withheld. Approval by CBSI shall not relieve Aptus of any of its
agreements, indemnities and warranties hereunder.
 
(c) Aptus shall use its commercially reasonable efforts to create the Survivor
Game at high industry standards for creative design and game play. Aptus shall
use its best efforts to design the Survivor Game to allow for updates. Aptus
shall create at least one update per calendar year to maintain quality levels
consistent with the latest technological developments and highly creative game
play.
 
(d) Aptus agrees to integrate registration for the Survivor Game into CBSI’s
universal online registration by launch. Aptus agrees to work in good faith with
CBSI to implement an iframe feature to showcase the Survivor Game within the
designated launch site within cbs.com.
 
2.2 Distribution.
 
(a) The Parties anticipate that in order for an End User to play the Survivor
Game, the End User will first download and install the software component of the
Survivor Game and then enter the online streaming environment component of the
Survivor Game. The Parties will make the software download available within the
cbs.com domain (the exact location shall be in CBSI’s sole discretion) from
servers owned or controlled by Aptus. End Users shall enter the online streaming
environment from within the cbs.com domain (the exact location shall be in
CBSI’s sole discretion), and the Survivor Game shall be hosted and served from
Aptus’ servers. *********. The parties will meet not less than once per quarter
to review the location(s) of the Survivor game on the Survivor home page and may
mutually agree that the location needs to be improved or additional locations
should be added. Aptus will not make the Survivor Game available on any other
website without CBSI’s prior written approval.
 
(b) Before charging any End User in relation to the Survivor Game in any way,
Aptus shall obtain CBSI’s prior written approval. Further:
 
-3-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
(i) Aptus will not charge any End User for virtual purchases or other
“microtransactions” within the gameplay of the Survivor Game without CBSI’s
prior written approval, including without limitation charges for virtual
clothing for avatars. CBSI shall exercise its rights of approval in good faith
and not to frustrate the intention of this Agreement. Upon CBSI’s approval for
such transactions, Aptus will remit to CBSI a revenue share equal to ******** of
gross revenues from such sales (“Microtransactions Revenue”).
 
(ii) Aptus will not charge any End User for the download of the software
component of the Survivor Game without CBSI’s prior written approval. In the
event that CBSI approves a charge to End Users for the download of the software
component, Aptus will remit to CBSI a revenue share equal to ****** of gross
revenues from such sales (“Software Revenue”).
 
(iii)CBSI agrees in principle to approve retail sales of the Hardware Controls,
subject to CBSI’s prior written approval of retail plans, pricing, any packaging
(including any bundled CD with the component of the Survivor Game that would
otherwise be downloaded by End Users), and any associated branding, marketing
and/or promotions. Prior to selling any hardware control component usable with
the Survivor Game, or branded with the CBS Logos, (the “Hardware Controls”)
Aptus shall obtain CBSI’s prior written approval. CBSI shall exercise its rights
of approval in good faith and not to frustrate the intention of this Agreement.
Approvals will not be unreasonably withheld. For Hardware Control sales, Aptus
will remit to CBSI (i) ********. 
 
· With respect to the Hardware Controls, those End Users playing the Survivor
Game with the Hardware Controls will have access to additional functionality and
features. The Hardware Controls shall not be required to play the Survivor Game,
although Aptus can not guarantee that End Users without the Hardware Controls
will play at the same level of performance (e.g., for scoring purposes) as
players using the Hardware Controls. Aptus may include a persistent tutorial
regarding the use of the Hardware Controls in a menu with other information
regarding the Survivor Game.

 
2.3 Sponsorship and Advertising.
 
(a) CBSI shall have sole control and ownership of, and the right to sell, any
sponsorship of the Survivor Game or advertising inventory in the Survivor Game
(the “In-Game Advertising”), including without limitation that CBSI shall have
the right, in consultation with Aptus, to include Hardware Controls in
sponsorship packages for the Survivor Game. Aptus shall not place any
advertisements, sponsorships of the Survivor Game or advertising inventory in
the Survivor Game without CBSI’s prior written consent. CBSI shall have the
right to sell the In-Game Advertising, and reasonably require Aptus to place the
In-Game Advertising within the Survivor Game, subject to a revenue split
***** of all revenues generated from such In-Game Advertising net of sales
commissions and ad agencies fees (“In-Game Advertising Revenue”). ******** .
 
-4-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
(b)CBSI shall sell the In-Game Advertising at fair market value consistent with
industry practices. The parties will meet not less than once per quarter to
review the rates charged by CBSI for the In-Game Advertising, and if the parties
mutually agree that such rates are significantly below fair market value based
on comparable metrics the parties will cooperate to determine more appropriate
rates for future sales of In-Game Advertising and consider whether Aptus could
sell at higher rates.
 
2.4 End User and Personal Information. Where permitted by applicable law, Aptus
agrees to provide to CBSI on a real-time basis as reasonably available to and
sharable by Aptus and in a written report to be provided on not less than a
monthly basis: (i) the number of unique End Users downloading the software
component of the Survivor Game, if available; (ii) the number of unique End
Users entering the online streaming environment of the Survivor Game; (iii) the
amount of time End Users stay in the Survivor Game; and (iv) any other
reasonable information Aptus collects in connection with the Survivor Game
except for personal end user information such as name, telephone numbers and any
other personally identifiable information. All of the foregoing data shall be
referred to individually and collectively as “End User Data,” and all “End User
Data” as it relates to the Survivor Game shall be referred to herein as “CBSI
Data”. CBSI shall own all right and interest in and to CBSI Data. CBSI hereby
grants to Aptus a non-exclusive license to use the CBSI Data for internal
reporting and research purposes and to satisfy Aptus’ reporting obligations to
CBSI as set forth in this Agreement. Aptus shall not sell, trade, transfer,
exchange, barter, offer, or otherwise provide any CBSI Data to any third party.
The Parties’ use of any End User Data shall comply with all applicable laws and
regulations. Each Party shall use industry standard or better levels of care,
and shall comply with all applicable laws, rules or regulations, in the
gathering, use, maintenance and protection of all information regarding end
users (the “Personal Information”). No Personal Information will be used by
either Party for any purpose outside the scope of this Agreement or prohibited
by any applicable law. All Personal Information shall belong exclusively to
CBSI. Aptus shall deliver all Personal Information to CBSI or its authorized
designee promptly upon written request from CBSI, and shall, subject to final
accounting and billing requirements, upon a written confirmation by CBSI,
promptly and permanently delete the Personal Information from its own files at
the expiration or earlier termination of the Agreement. All Personal Information
from end users shall be permanently deleted by each party in compliance with all
applicable laws, rules or regulations. All data generated by the Survivor Game,
either algorithmically or due to user input and interaction, and associated with
a user, but not initially created by the user (e.g. Personal Information) shall
be the property of Aptus. Examples of such data include game scores, user
settings and level progression. For confidentiality purposes, all such data
shall be treated as CBSI’s Confidential Information by Aptus under the terms of
this Agreement. 
 
2.5 Security and geofiltering. Aptus agrees to use, apply and maintain industry
standard or better technology and procedures designed to ensure that the
Personal Information, Survivor Properties and Survivor Game remain reasonably
secure, and are not accessed, used, copied, transferred or distributed in any
way contrary to the terms of this Agreement or applicable law. Aptus shall
restrict the availability of the Survivor Game to the Licensed Territory.


-5-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
2.6 Support. Aptus shall provide the following minimum operational services:
(i) computer hosting and serving for large-scale multi-player games, and
(ii) twenty-four hour customer support services email and web 24/7, (with a
maximum 12 hour response time during weekdays and 18 hours during weekends to
End User email) and technical, operational and maintenance support and services.
Aptus shall be responsible for the use, maintenance and upgrading of its
operating systems and servers in order to satisfy the current demand and service
requirements of the Survivor Game, including full availability of the Survivor
Game servers and hosting environment at a level equal or greater to the standard
industry uptime requirement of 99% of each calendar month. Uptime comprises the
functioning of all network infrastructure including without limitation switches,
routers and cabling. Software or services running on an End User’s server are
not included in the definition of network uptime. Aptus reserves the right to
allocate 12 hours of downtime monthly for scheduled maintenance. Scheduled
maintenance times will be posted for End Users. In the event of material service
interruption, CBS shall have the right upon fifteen days’ written notice to
Aptus to terminate this Agreement while still requiring Aptus to pay a single
subsequent Minimum Fee payment (if such a payment is otherwise required). In the
event of termination under this section and Aptus’ payment of the single
subsequent Minimum Fee payment (if otherwise required), no further Minimum Fee
payments shall be due. Additionally, beginning one year after the Effective Date
(the “Anniversary Date”), if revenue projections for the Survivor Game and
revenues associated with the game do not meet expectations and Aptus’ cost of
supporting the game under this section is no longer economically feasible, Aptus
shall have the right to terminate this Agreement upon 75 days’ prior written
notice to CBSI (which notice may be sent prior to the Anniversary Date but may
not become effective until the Anniversary Date), provided, however, that such
termination shall not become effective until after the then-current broadcast
cycle of the Survivor show finishes (each such cycle is typically approximately
4 months), although no further Minimum Fee payments shall be due after the end
of the 75-day notice period.
 
2.7 Terms of Service. Aptus shall develop and implement a written set of
policies and procedures for the Survivor Game relating to End Users’ privacy and
terms of service (“Policy and Terms”), provided that these Policy and Terms
shall at all times (a) be consistent with all of the terms and conditions of
this Agreement, particularly the provisions of Section 4.2 below which provides
that End Users of the Survivor Game shall acknowledge and agree that any and all
CBS Works (as defined in Section 4.2 below) created by them in the course of
their use of the Survivor Game shall belong to CBSI either as works for hire
under US copyright law or otherwise and that all rights in such items are
assigned to CBSI, (b) confirm to the highest industry standards for similar
online games, and (c) conform to all laws, regulations and game industry
standards for such online games, including, but not limited to, all game ratings
standards and policies governing the collection, storage and dissemination of
personal information. Aptus shall be responsible for enforcement of the Policy
and Terms. If Aptus creates discussion boards or blogging areas for End Users,
Aptus shall create terms of use for such boards or blogs, which shall be
consistent with the terms and conditions of this Agreement and conform to all
laws, regulations and website industry standards for such boards or blogs. Aptus
shall be responsible for monitoring such boards or blogs for compliance with
such terms of use.

-6-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
2.8 Promotion. Aptus and CBSI shall co-promote the Survivor Game in good faith.
During the Term, CBSI shall promote and market the Survivor Game as CBSI deems
appropriate in its discretion. The format, content, length and timing of all
such promotion and marketing shall be in CBSI’s sole discretion.
 
2.9 Aptus Information. Subject to CBSI’s approval rights in Section 2.1(a), CBSI
agrees that Aptus may (1) include information about its company and a link to
the Aptus Games home page in an “About Us” section (the Aptus Games logo may be
used to link to the Aptus Games home page). within the Survivor Game, and (2)
indicate to the End User that the Survivor Game is “powered by” Aptus Games.
Aptus may not offer an “opt in” for information about Aptus at any time within
the Survivor Game, including upon registration.
 
 
3. LICENSE GRANT.
 
3.1  CBSI License Grant. Subject to the terms and conditions of this Agreement,
CBSI hereby grants to Aptus, and Aptus accepts, a non-exclusive and
non-transferable limited license during the Term in the Licensed Territory to:
 
(a) Use, reproduce and modify the Survivor Properties solely for the purpose of
developing, marketing, providing, displaying, hosting, performing, selling and
distributing the Survivor Game and the Hardware Controls; and
 
(b) To brand the Survivor Game and the Hardware Controls with the CBS Logos, and
to develop, market, provide, host, display, perform and distribute the Survivor
Game and the Hardware Controls marked with the CBS Logos; and
 
(c) To use the CBS Logos on packaging, manuals and documentation for the
Survivor Game and the Hardware Controls, and on promotional, advertising,
marketing and related materials associated with Survivor Game and the Hardware
Controls, and distribute, perform and display the foregoing.
 
3.2 No Sublicensing. Aptus may not sublicense any of the foregoing rights,
including without limitation the development rights, without CBSI’s prior
written approval. In the event that CBSI approves of a sublicense, such
sublicense shall not Aptus of any of its obligations hereunder. Aptus represents
and warrants that it shall require by contract with sublicensees that the
sublicensee shall be bound by and comply with the applicable provisions of this
Agreement.
 
3.3 Restrictions. The foregoing license to the CBS Logos shall be subject to the
following:
 
-7-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
(a) All goodwill associated with or that arises from Aptus’s use of the CBS
Logos shall inure to the sole benefit of CBSI; and
 
(b) Aptus shall use the CBS Logos only in compliance with any trademark
guidelines as CBSI may provide from time to time; and
 
(c) For the purpose of CBSI’s quality control of the CBS Logos, Aptus shall at
no charge to CBSI, provide CBSI with access to the following for CBSI’s
approval: (i) all aspects of the Survivor Game and the Hardware Controls which
bear or is distributed in connection with the CBS Logos, (ii) all related
documentation and promotional, advertising and marketing materials, and (iii)
any other material which will bear the CBS Logos, prior to any use or
distribution of the Survivor Game and the Hardware Controls or materials. CBSI’s
approval of each of these items shall be in its sole and absolute discretion.
CBSI shall use its commercially reasonable efforts to respond within seven (7)
days. Failure to respond shall be deemed disapproval of an item.
 
(d) If CBSI reasonably determines that Aptus has failed to comply with the above
quality control provisions, CBSI may require Aptus to undertake reasonable
corrective action consistent with the terms of this Agreement.
 
3.4 Exclusions. The rights licensed by CBSI to Aptus in this Agreement
specifically exclude mobile rights, personalization products, wallpapers,
screensavers, handset clients, in-show interactivity (meaning interaction with
television viewers in connection with the television show broadcast), ringtones,
voicetones, and any game formats other than multi-player interactive online
virtual world games, including, but not limited to, mini-games, handheld games,
games for devices such as the Xbox, PlayStation, Wii, Game Boy, Game Cube, board
games, card games, slot machine games or video lottery terminals.
 
3.5 Aptus License Grant. Subject to the terms and conditions of this Agreement,
Aptus hereby grants to CBSI, and CBSI accepts, a non-exclusive and
non-transferable license to use and exploit the Aptus IP (as defined in Section
4.2(b) below)), including without limitation to distribute, publicly perform,
display and sell the Aptus IP, solely for the purposes of using, marketing,
providing, displaying, performing, selling and distributing the Survivor Game in
accordance with the terms of this Agreement.
 
4. INTELLECTUAL PROPERTY OWNERSHIP.
 
4.1 Pre-Existing Rights. As between CBSI and Aptus, and except as expressly
licensed to Aptus pursuant to Section 3.1, all right, title and interest in and
to the Survivor Properties shall be and remain the sole and complete property of
CBSI. As between CBSI and Aptus, and except as expressly licensed to CBSI
pursuant to Sections 3.5 and 8.3(b), all right, title and interest in and to the
Aptus IP shall be and remain the sole and complete property of Aptus.
 
4.2 Ownership.
 
-8-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
(a) As between CBSI and Aptus, CBSI shall own all right, title and interest
(including without limitation all Intellectual Property Rights) in and to the
Survivor Properties and ****** (“Licensed Property Derivative Works”) (the
Survivor Properties and the Licensed Property Derivative Works shall
collectively be referred to as the “CBSI Works” and all right, title and
interest in the CBSI Works (including without limitation all Intellectual
Property Rights) shall be collectively referred to as the “CBSI Rights”). *** .
Aptus acknowledges and agrees that the CBSI Works shall constitute “work made
for hire” as that term is used in the U.S. Copyright Act, and that CBSI shall be
the exclusive owner of the CBSI Rights in the CBSI Works. If any of the CBSI
Works are not considered to be work made for hire for any reason, or to the
extent that there are CBSI Rights that would not vest in CBSI as a “work made
for hire,” Aptus hereby irrevocably and exclusively grants, transfers and
assigns to CBSI in perpetuity, throughout the universe in all languages, all
right, title and interest, including, but not limited to, patent rights that
have arisen or may arise in the future, and copyright and all extension,
renewals, revivals and resuscitations thereof, that Aptus has or may have in or
to the CBSI Works. In the event that under any current or future law of any
jurisdiction worldwide, any of the CBSI Rights are subject to a right of
termination or reversion, Aptus shall accord CBSI rights of first negotiation
for thirty (30) days, and last refusal for fifteen (15) days, to match any
third-party offer in connection therewith. With respect to any so-called “moral
rights,” Aptus hereby unconditionally waives such rights and the enforcement
thereof. Aptus acknowledges that Aptus’ use of the CBSI Works shall not confer
or imply a grant of rights, title or interest in the CBSI Rights or goodwill
associated therewith. CBSI’s intellectual property rights shall be indefeasible
and irrevocable and shall not be subject to reversion under any circumstance,
including, but not limited to, cancellation, termination, expiration or breach
of this Agreement. All CBSI Works created hereunder shall be prepared by an
employee of Aptus under Aptus’s sole supervision, responsibility and monetary
obligation or in accordance with agreements which permit Aptus to comply with
this subsection (a), which have been fully executed by both parties prior to the
commencement of any work hereunder. If third parties who are not employees of
Aptus contribute to the development of the CBSI Works, Aptus shall obtain from
such third parties, prior to commencement of work, a full written assignment of
rights so that all right, title and interest in the CBSI Works, throughout the
universe, in perpetuity, shall vest in CBSI. Furthermore, to the extent that use
of the Survivor Game permits End Users to create CBSI Works, Aptus shall require
End Users to acknowledge and agree that any and all CBSI Works created by them
in the course of their use of the Survivor Game shall belong to CBSI either as
works for hire under US copyright law or otherwise and shall obligate them to
assign all rights in such CBSI Works to CBSI.
 
(b) Notwithstanding the foregoing Section 4.2(a), but except as expressly
licensed to CBSI pursuant to Sections 3.5 and 8.3(b), CBSI shall not claim any
right, title or interest in or to any Aptus software tools and/or any game
engines (pre-existing or developed for the Survivor Game), Aptus’s trade marks
and trade names (except to the extent such marks or names were developed
specifically in connection with the Survivor Game), and source code of Survivor
Game owned or controlled by Aptus and used in the Survivor Game (the “Aptus
IP”). The Aptus IP shall not be deemed to be part of CBSI’s intellectual
property rights and, subject to Sections 3.5 and 8.3(b), shall be owned
exclusively by Aptus as between CBSI and Aptus. In no event shall CBSI’s
exposure to any of the Aptus IP pursuant to this Agreement constitute “access”
for purposes of any copyright infringement analysis.
 
-9-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
(c) ******.
 
4.3 Notices.
 
(a) On the Survivor Game and the Hardware Controls, each party shall include the
following trademark legal lines as applicable:  (a) CBS and the CBS Eye Design
are trademarks of CBS Broadcasting Inc., and (b) SURVIVOR and related marks are
trademarks of Survivor Productions, LLC.. Aptus may include its applicable
trademark and/or patent notices on the Survivor Game and the Hardware Controls
as well. When each of the following trademarks appears as permitted under this
Agreement, they should be accompanied with the following trademark notices on
the upper right hand corner of each mark: CBSTM, CBS Eye DesignTM, SURVIVOR
Design® (the legal lines and trademark notices, collectively, the “Trademark
Notices”).
 
(b) Aptus shall include the following statements at the start of the Survivor
Game: (1) Aptus’s logo and “powered by Aptus Games”; (2) “Brought to you by CBS
Interactive” (with the accompanying CBS Interactive logo, and (3) the Copyright
Notice and applicable Trademark Notices. The Survivor Game’s “About Us” section
shall provide these notices and other information about Aptus, CBSI and their
respective websites(s). Aptus shall include the following copyright notice
(collectively, the “Copyright Notice”) in the Survivor Game:
 
© 200[_] [year of publication] CBS Interactive Inc. CBS and the CBS Eye Design ®
& © 200[ ] CBS Broadcasting Inc. SURVIVOR ® & © 200[ ] Survivor Productions,
LLC. All Rights Reserved.
 
Game Software © 200[_] [year of publication] Aptus Games. All Rights Reserved.
 
(c) Each and every copy of the Survivor Game and the Hardware Controls and
related materials (including without limitation all packaging and documentation)
shall bear the Copyright Notice and applicable Trademark Notices. Neither party
shall remove any of the Copyright Notice or Trademark Notice without the other
party’s consent. Each party acknowledges and agrees that neither party shall
include any other notices or any credits from or relating to the Survivor
Properties on the Survivor Game and related materials without the other party’s
prior written consent. CBSI may at any time require an addition to or change of
the CBSI Copyright and Trademark Notices, effective not less than thirty (30)
days after receipt by Aptus of notice thereof. Aptus agrees that in the event
the additions and/or changes are required pursuant to a governmental regulation,
Aptus shall use its reasonable efforts to implement such changes within the time
frame required by such regulation, and if so required by any governmental
entity, Aptus shall include the required consumer advisory rating code(s) on any
and all marketing and advertising materials used in connection with the Survivor
Game. Aptus shall fully cooperate with CBSI in connection with CBSI’s obtaining
or maintaining copyright and/or trademark protection for the Survivor Game in
CBSI’s name within the video game category at CBSI’s own cost.


-10-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
(d) Aptus recognizes the value of the goodwill associated with the Survivor
Properties. Aptus agrees, during the Term and thereafter, never to contest the
rights of CBSI in the Survivor Properties or the Survivor Game nor the validity
of the license herein granted to them. Aptus shall not at any time apply for any
registration of any copyright, trademark or other designation which would affect
any of the ownership or rights of CBSI in and to the CBSI Rights nor file any
document with any governmental authority to take any action which would affect
any of such ownership or rights in and to the CBSI Rights, or assist anyone else
in doing so. Aptus further agrees that it shall not at any time during the Term
use and/or authorize the use of any character style and design, trademark, trade
name or other designation confusingly similar to the CBSI Rights or any game
play which is identical to or substantially identical to the game play for the
Survivor Game unless such use complies with the terms specified in this
Agreement.
 
4.4 No Implied Licenses. Except as expressly provided in this Agreement, no
other right, title or interest or other rights under or to a Party’s
Intellectual Property Rights are granted to the other Party under this
Agreement.
 
4.5 Withdrawal. CBSI can withdraw any or all elements of the Survivor Properties
or the Survivor Game, or any component part thereof, from the terms of this
Agreement if CBSI determines that the exploitation thereof would or might
violate or infringe the copyright, trademark or other proprietary rights of
third parties, or subject CBSI to any liability or violate any law, court order,
government regulation or other ruling of any governmental agency, or if, on
account of the expiration or sooner termination of an agreement between CBSI and
a third party from whom CBSI has obtained certain underlying rights relating to
the exploitation of Survivor Properties hereunder or otherwise, CBSI shall no
longer have the right to act in the capacity herein contemplated on behalf of
any third party or parties, or if CBSI determines that it cannot adequately
protect its rights in the Survivor Properties or the Survivor Game under the
copyright, trademark or other laws of the Licensed Territory. If (i) the CBS
Television Network cancels the show “Survivor,” or (ii) CBSI withdraws the
entirety of the Survivor Properties or all Survivor-related branding from this
Agreement, Aptus shall have the right to terminate this Agreement after giving
CBSI thirty days’ notice and opportunity to cure.
 
5. COMPENSATION.
 
5.1 Guaranteed Fees; Payment Terms. In consideration of the license rights,
Aptus shall pay CBSI the amounts set forth in Exhibit B (the “Fees”) in
accordance with the payment schedule set forth in Exhibit B. In addition, CBSI
shall pay to Aptus its fees described in Exhibit B. All rates, invoices and
payments shall be in U.S. Dollars and time shall be of the essence.
 
-11-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
5.2 Record Keeping and Audits. Each Party with an obligation to pay fees under
5.1 or Exhibit B (a “Payor”) shall keep accurate records of its compliance with
the payment terms of this Agreement. The party entitled to payment (a “Payee”)
shall have the right, effective upon thirty (30) days’ prior written notice,
during normal business hours, no more often than once per calendar year (unless
a prior audit reveals a discrepancy), to have audited the relevant books and
records relating to Payor’s compliance with such payment terms. Either Party may
elect, at its sole discretion, to have any such audit performed by an
independent third-party auditor, or its own representatives or designees, acting
under a duty of confidentiality that is at least as protective as the
confidentiality provisions of this Agreement. The exercise by a Payee of any
right to audit or the acceptance by a party of any report shall be without
prejudice to any of Payee’s rights or remedies and shall not bar Payee from
thereafter disputing the accuracy of any report or payment, and each party shall
remain fully liable for any balance due under the provisions hereof. If it is
finally determined that a Payor underreported and thus underpaid or has
misrepresented any payment payable to the other party by at least ten percent
(10%) of all payments due from the underreporting party for all the accounting
periods covered in the audit, then the underreporting party shall, in addition
to computing and making immediate payment of the payments due based on the
actual and true items, pay all reasonable out-of-pocket costs and expenses
incurred by the other party for the audit and checking incurred by the other
party in connection therewith and in enforcing the collection thereof, up to the
amount of the deficiency.
 
5.3 Taxes. The Parties do not intend by this Agreement to create a partnership
for United States federal, state or local tax purposes. All amounts and fees
stated or referred to in this Agreement are exclusive of taxes, duties, levies,
tariffs, and other governmental charges (including, without limitation,
withholding and VAT) (collectively, “Taxes”). Each Payee shall be responsible
for payment of all Taxes and any related interest and/or penalties resulting
from any payments made to it hereunder, other than any taxes based on Payor’s
income. The Parties shall reasonably cooperate to more accurately determine each
Party’s tax liability and to minimize such liability, to the extent legally
permissible. When Payor has the legal obligation to pay or collect any such
Taxes the appropriate amount shall be invoiced to Payee and timely paid by
Payee, unless Payee provides Payor with a valid tax or other exemption
certificate issued or authorized by the appropriate authority within a time
frame allowed under applicable law or provides Payor such other evidence
requested by Payor to establish such exemption.
 
6. REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION.
 
6.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party that:
 
(a) It is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization and has all
necessary power and authority to enter into this Agreement. The execution and
delivery of this Agreement, and the performance by the warranting Party of its
respective obligations hereunder and the consummation by the warranting Party of
the transactions contemplated hereby have been duly authorized by all requisite
action on the part of the warranting Party. This Agreement has been duly
executed and delivered by the warranting Party, and (assuming due authorization,
execution and delivery by the other Party hereto) this Agreement constitutes a
legal, valid and binding obligation of the warranting Party, enforceable against
the warranting Party in accordance with its terms.

-12-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
(b) The execution, delivery and performance by the warranting Party of this
Agreement does not and will not (i) violate, conflict with or result in the
breach of any provision of its organizational documents, or (ii) conflict with
or violate any contract applicable to it or any of its assets or business
related to this Agreement.
 
6.2 CBSI Representations and Warranties. CBSI hereby represents and warrants to
Aptus that as of the Effective Date, (a) it has the right to license the
Survivor Properties to Aptus in accordance with the terms of this Agreement, and
(b) the Survivor Properties, and the CBS Logos, are owned or adequately licensed
by CBSI and do not infringe upon or violate any third party’s Intellectual
Property Rights.
 
6.3 Aptus Representations and Warranties. Aptus hereby represents and warrants
to CBSI that (a) all Aptus IP and all ideas, creations, designs and materials
furnished by Aptus in connection with the Survivor Game and the Hardware
Controls will be Aptus's own and original creation or adequately licensed by
Aptus, and do not infringe upon or violate any third party’s Intellectual
Property Rights; and (b) the Survivor Game and the Hardware Controls will be
developed, published, distributed, sold and advertised in accordance with all
applicable federal, state and local laws, including, but not limited to, all
applicable labor laws and regulations. 
 
6.4 Disclaimer. THE FOREGOING REPRESENTATIONS AND WARRANTIES IN THIS SECTION 6,
ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, STATUTORY OR
OTHERWISE, INCLUDING REPRESENTATIONS AND WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT, WHICH ARE HEREBY
DISCLAIMED.
 
6.5 Indemnification; Sole and Exclusive Remedy.
 
(a) Indemnity. Subject to the terms and conditions of this Agreement:
 
(1) Aptus as an “Indemnifying Party” will at all times indemnify and hold CBSI
or its parent, subsidiary and affiliated companies and the officers, directors
and employees of the foregoing, agents, customers, licensors, End Users,
successors and assigns as “Indemnified Parties” harmless from and against any
and all claims, damages, liabilities, costs and expenses, including reasonable
attorneys’ fees, arising out of any (i) breach or alleged breach by Aptus of any
representation, warranty or undertaking made herein, or (ii) breach or alleged
breach by Aptus of any laws, rules or regulations applicable to Aptus’ services
hereunder; provided that CBSI shall give prompt written notice, cooperation and
assistance to Aptus relative to any such claim or suit, in which event Aptus’s
obligations with respect thereto shall be limited to the payment of any
judgment, or settlement approved by Aptus, in connection therewith, and

-13-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
(2) CBSI as an “Indemnifying Party” will at all times indemnify and hold Aptus
or its parent, subsidiary and affiliated companies and the officers, directors
and employees of the foregoing, agents, customers, End Users, successors and
assigns as “Indemnified Parties” harmless from and against any and all claims,
damages, liabilities, costs and expenses, including reasonable attorneys’ fees,
arising out of any (i) breach or alleged breach by CBSI of any representation,
warranty or undertaking made herein, or (ii) breach or alleged breach by CBSI of
any laws, rules or regulations applicable to CBSI’s services hereunder; provided
that Aptus shall give prompt written notice, cooperation and assistance to CBSI
relative to any such claim or suit and provided, further, that at CBSI’s option,
CBSI may assume the defense of any such claim or litigation, in which event
CBSI’s obligations with respect thereto shall be limited to the payment of any
judgment, or settlement approved by CBSI, in connection therewith.
 
(b) Procedures. An Indemnified Party shall give prompt written notice to the
Indemnifying Party of any claim by or in respect of a third party of which such
Indemnified Party has knowledge concerning any losses as to which such
Indemnified Party may request indemnification hereunder; provided, however, that
the failure to provide or a delay in providing such notice shall not release the
Indemnifying Party from any of its obligations under this Agreement except to
the extent that the Indemnifying Party is actually prejudiced by such failure or
delay and shall not relieve the Indemnifying Party from any other obligation or
liability that it may have to any Indemnified Party otherwise than under this
Agreement. The Indemnifying Party shall have the right to direct the defense of
such action through counsel of its own choosing. The Indemnifying Party shall
keep the Indemnified Party reasonably informed concerning the status of any
litigation, negotiations or settlements of any such claim. The Indemnified Party
shall be entitled, at its own expense, to participate in any litigation,
negotiations and settlements with counsel of its own choosing. The Indemnified
Party shall provide the Indemnifying Party with reasonable access to its records
and personnel relating to any such claim during normal business hours and shall
otherwise cooperate with the Indemnifying Party in the defense or settlement
thereof.
 
(c) Settlement Restrictions. In no event shall the Indemnifying Party enter into
a settlement arrangement regarding such claims which will require any payment or
other consideration from Indemnified Party, or any claim that arises from or is
part of any criminal action or proceeding or contains a stipulation to or an
admission or acknowledgement of any wrongdoing (whether in tort or otherwise) on
the part of the Indemnified Party, without the Indemnified Party’s prior written
consent, which consent shall not be unreasonably withheld or delayed.
 
6.6 Limitation on Liability. EXCEPT FOR VIOLATIONS OF SECTIONS 6.5 OR 7, IN NO
EVENT, WHETHER BASED IN CONTRACT OR TORT (INCLUDING NEGLIGENCE) SHALL EITHER
PARTY BE LIABLE FOR INCIDENTAL, CONSEQUENTIAL, INDIRECT OR SPECIAL DAMAGES OF
ANY KIND OR FOR LOSS OF PROFITS OR REVENUE OR LOSS OF BUSINESS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE BREACH THEREOF, WHETHER OR NOT THE PARTY WAS
ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

-14-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
6.7 Insurance. Aptus shall procure and maintain, throughout the Term of this
Agreement, at Aptus’ sole cost and expense, at least the following types and
amounts of insurance coverage:
 
(a)Commercial General Liability Insurance (including independent contractors
liability, contractual liability, products liability, completed operations
liability, broad form property damage liability, personal injury liability and
extended bodily injury and death coverage) in a minimum amount of $1,000,000 per
occurrence and $3,000,000 aggregate combined single limit for bodily injury
(including death) or death, personal injury or property damage.
 
(b)Workers Compensation Insurance covering Aptus’ employees in an amount not
less than the limits required by law and Employers Liability Insurance in an
amount not less than $1,000,000 per occurrence.
 
(c )Multi-Media Errors and Omissions Insurance at a limit of not less than
$1,000,000.
 
(d)All of the foregoing insurance policies shall expressly provide that such
insurance policies shall be issued by insurance carriers with a Best’s rating of
B+ or better or which are reasonably acceptable to CBSI, and shall respond as
primary insurance to any insurance carried by CBSI and that CBSI shall be given
thirty (30) days’ prior written notice (ten (10) days in the event of
cancellation for nonpayment of premium) of cancellation, non-renewal or
reduction in limit or in scope of coverage of such policies. The commercial
general liability shall include CBSI as additional insured. Aptus shall furnish
Licensor with certificates of insurance evidencing the aforementioned coverage
from time-to-time within 30 days of Licensor’s request. The minimum limits of
coverage specified herein are not intended, and shall not be construed, to limit
any liability or indemnity of Aptus under this Agreement.
 
 
7. CONFIDENTIALITY.
 
7.1 General. In connection with its performance under the this Agreement, each
Party (the “Recipient”) may be supplied with materials and information
concerning the other Party (the “Discloser”) which is non-public, confidential
or proprietary in nature (the “Confidential Information”), regardless of whether
marked as “Confidential,” which may include, but is not limited to, information
about or concerning a Party’s: (i) business ventures and strategic plans;
(ii) marketing strategies and programs; (iii) customers and prospective
customers; (iv) strategic insights or statistical models; (v) Intellectual
Property Rights; (vi) technology; (vii) any confidential information exchanged
between the Parties under a non-disclosure agreement entered into in
anticipation of this Agreement; (viii) business partners or potential investment
or acquisition targets; (ix) end users, and employees, shareholders, suppliers,
distributors, consultants or agents; and (x) the terms of this Agreement.
Confidential Information includes, but is not limited to, (1) information
transmitted in written, oral, magnetic form or any other medium; (2) all copies
and reproductions, in whole or in part, of such information; and (3) all
summaries, analyses, compilations, studies, notes or other records which
contain, reflect, or are generated from such information. Confidential
Information does not include information that a Recipient can demonstrate:
(w) has become part of the public domain through no act or omission of the
Recipient; (x) was lawfully disclosed to the Recipient without restriction on
disclosure by a third-party; (y) was developed independently by the Recipient or
(z) is or was lawfully and independently provided to the Recipient prior to
disclosure under this Agreement or other agreements between the Parties.

-15-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
7.2 Nondisclosure of Information. During the Term and for a period of two years
thereafter, the Recipient shall exercise reasonable precautions to prevent the
unauthorized disclosure of such Confidential Information by any of its
directors, officers, employees, consultants, subcontractors, advisors or agents.
Recipient agrees that it shall use the same degree of care and means that it
uses to protect its own information of a similar nature, but in any event not
less than reasonable care and means, to prevent the unauthorized use or the
disclosure of such Confidential Information to third parties. The Recipient
agrees that the Confidential Information of the Discloser shall be used solely
for the purpose of performing its obligations under this Agreement and agrees
not to disclose any of the Confidential Information of the Discloser now or
hereafter received or obtained by it without the Discloser’s prior written
consent; provided, however, that the Recipient may disclose any such
Confidential Information to its potential investors conducting due diligence
with Aptus (only after completion of an investor non-disclosure agreement and
term sheet, and with prior notice to CBSI), licensors, profit participants,
affiliates, employees, accountants, attorneys and other confidential advisors
(collectively, “Advisors”) who need to know the Confidential Information under
this Agreement subject to a binding duty of confidentiality no less restrictive
than that set forth herein. The Recipient agrees to be responsible for any
breach of this Agreement by its Advisors, and the Recipient agrees that its
Advisors will be advised by such Recipient of the confidential nature of such
information.
 
7.3 Compelled Disclosure. If the Recipient or any of its Advisors is legally
compelled (whether by deposition, interrogatory, request for documents,
subpoena, civil investigation, the requirement of any stock exchange or market
on which the securities of a Party or its affiliates are listed, demand or
similar process or statutory or regulatory requirement) to disclose any of the
Confidential Information, the Recipient shall immediately notify, to the extent
not prohibited by law, the Discloser in writing of such requirement so that the
Discloser may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Section 7. The Recipient will use
commercially reasonable efforts to obtain or assist the Discloser in obtaining
any such protective order. Failing the entry of a protective order or the
receipt of a waiver pursuant to this Section 7.3, the Recipient may disclose,
without liability under this Section 7.3, that portion (and only that portion)
of the Confidential Information that the Recipient is legally compelled to
disclose; provided that the Recipient agrees to use its best efforts to obtain
assurance that confidential treatment will be accorded such Confidential
Information by the person or persons to whom it was disclosed. CBSI understands
that Aptus will be making required SEC filings relating to its entry and
performance of this Agreement and for purposes of Aptus’ required notice to CBSI
under this section regarding such SEC filings, email notice is acceptable.
 
-16-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
7.4 Production Information. In connection with the services provided hereunder,
Aptus may, from time to time, be exposed to or furnished with certain
information relating to the Survivor production that is highly sensitive and
confidential prior to the public disclosure of such information (e.g., the
identities of contestants and/or winners). Aptus agrees to sign CBSI’s standard
Confidentiality and Nondisclosure Agreement for vendors furnished with such
information prior to any such disclosure to Aptus.
 
7.5 Press Releases. Before issuing any press release or other announcement,
promotion or disclosure of the existence or terms of this Agreement, a Party
must obtain the other Party’s prior written consent (such consent not to be
unreasonably withheld), except that in no event will CBSI be required to seek
Aptus’ consent with respect to publicizing the Survivor Game or the Survivor
Properties (including, without limitation, any programming associated with such
the Survivor Properties) and except that Aptus shall be free to promote the
Survivor Game provided that it is in accordance with the other provisions in
this Agreement, including but not limited to Section 3.3. Any press release
issued by CBSI regarding the Survivor Game shall include a prominent visual or
written acknowledgment that Aptus Games is the developer of the Survivor Game.
In CBSI’s promotion of the Survivor Game, Aptus agrees that CBSI may, but is not
required to, acknowledge Aptus as the developer of the Survivor Game.
 
8. TERM AND TERMINATION.
 
8.1 Term of Agreement. Unless otherwise specified herein or unless terminated
sooner under Section 8.2, the “Term” of this Agreement shall commence on the
Effective Date and terminate on June 30, 2010.
 
8.2 Termination of Agreement. This Agreement may be terminated as follows:
 
(a) By a Party in the event of the material breach of this Agreement by the
other Party and the failure of such other Party to remedy such breach within
thirty (30) days after written notice of such breach given by the non-breaching
Party; or
 
(b) By a Party in the event of the filing by or against the other Party of a
petition for reorganization or liquidation under the applicable U.S. Federal or
state bankruptcy, insolvency, reorganization or other similar law or
corresponding laws or procedures of any applicable jurisdiction and if such
proceeding is involuntary and is contested in good faith, this Agreement shall
terminate only after the passage of ninety (90) days without the dismissal of
such proceedings; or
 
(c) By a Party immediately in the event of the termination, dissolution,
insolvency of the other Party, the other Party’s inability to pay its debts as
they become due, the distribution of a substantial portion of its assets, or its
cessation to continue all or substantially all of its business affairs; or

-17-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
(d) Notwithstanding anything to the contrary in subsection (a), by CBSI in the
event of Aptus’ failure to cure any curable breach of this Agreement related to
an unauthorized use of any Survivor Properties within three (3) business days of
written notice from CBSI; or
 
(e) Notwithstanding anything to the contrary in subsection (a), by CBSI in the
event of Aptus’ failure to make payment of any Minimum Fee on the date such
Minimum Fee becomes due; or
 
(f) Notwithstanding anything to the contrary in subsection (a), by CBSI in the
event of Aptus’ failure to cure material service interruptions for End Users
within two (2) business days of written notice from CBSI.
 
8.3 Effect of Termination/Expiration.
 
(a) In addition to any clause that by its express terms survives termination or
expiration, the respective rights and obligations of the Parties under Sections
2.4, 4, 5, 6, 7, 8.3 and 9 shall survive any termination or expiration of this
Agreement. Termination or expiration shall not relieve either Party of the
obligation to pay any fees or other amounts accrued or payable to the other
Party prior to the effective date of termination or expiration. In addition,
each Party shall promptly return or, at the Discloser’s request, destroy all
Confidential Information and any technology of the other Party in its possession
or control, including the destruction or delivery to CBSI, at CBSI’s expense, of
any copies of the Survivor Properties and the Survivor Game in Aptus’
possession.
 
(b) If CBSI terminates this Agreement pursuant to Section 8.2(e), then Aptus
shall grant to CBSI for the term of one year following such termination a
non-exclusive and non-transferable license to use and exploit the Aptus IP,
including without limitation to distribute, publicly perform, display and sell
the Aptus IP, solely for the purposes of using, marketing, providing, hosting,
displaying, performing, selling and distributing the Survivor Game.
 
9. GENERAL PROVISIONS.
 
9.1 Expenses. Except as otherwise specified in this Agreement, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated in this Agreement shall be paid by the Party incurring such costs
and expenses.
 
9.2 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by courier
service, by facsimile (with written confirmation), or by registered or certified
mail (postage prepaid, return receipt requested) to the respective Parties at
the following addresses (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 9.2):


-18-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
If to Aptus:


Aptus Games
871 Marlborough Avenue #100
Riverside, CA 92507
Attention: Loren Kaiser
lkaiser@aptusgames.com
 
If to CBSI:
 
CBS Interactive Inc.
7800 Beverly Boulevard
Los Angeles, California 90036
Attention: Jeff Sellinger
Fax: 323-575-2870


With a copy to:


CBS Interactive Inc.
7800 Beverly Boulevard
Los Angeles, California 90036
Attention: Law Department
Fax: 323-575-4120
 
9.3 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
 
9.4 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter hereof and supersede all prior
agreements and undertakings, both written and oral, between Aptus and CBSI with
respect to the subject matter hereof, including any non-disclosure agreements
entered into between the Parties in anticipation of this Agreement.
 
-19-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
9.5 Assignment. Except as expressly provided herein, neither Party may assign or
transfer its rights and obligations under this Agreement without the prior
written consent of the other Party. Any assignment in violation of this Section
9.5 shall be deemed null and void.
 
9.6 Amendment and Waiver. This Agreement may not be amended or modified except
(i) by an instrument in writing signed by, or on behalf of, each of the Parties
or (ii) by a waiver in accordance with this Section 9.6. Any waiver of any term
or condition shall not be construed as a waiver of any subsequent breach or a
subsequent waiver of the same term or condition, or a waiver of any other term
or condition, of this Agreement. The delay or failure of any Party to assert any
of its rights hereunder shall not constitute a waiver of any of such rights. Any
extension of time or other indulgence granted to a Party hereunder shall not
otherwise alter or affect any power, remedy or right of any other Party, or the
obligations of the Party to whom such extension or indulgence is granted.
 
9.7  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California applicable to contracts
executed in and to be performed in that State without regard to conflicts of
law.
 
9.8 Specific Performance. The Parties agree that irreparable damage may occur in
the event any provision of this Agreement were not performed in accordance with
the terms hereof and that the Parties shall be entitled to specific performance
of the terms hereof, in addition to any other remedy at law or equity without
the necessity of demonstration the inadequacy of monetary damages.
 
9.9 Force Majeure. Neither Party shall be liable to the other for any alleged
loss or damage resulting from failure to perform due to acts beyond its
reasonable control, including without limitation, acts of God, natural
disasters, labor actions, acts of civil or military authority, fire, floods,
epidemics, quarantine, energy crises, change in law, failure to obtain or
revocation of necessary governmental approvals, earthquake, war or riots (each,
a "Force Majeure Event"). Each Party shall promptly notify the other Party of
such Force Majeure Event. The affected Party shall use reasonable efforts to
meet its obligations in the event of a Force Majeure Event and during a Force
Majeure Event to recommence performance under this Agreement as soon as
possible.
 
9.10 Relationship of the Parties. This Agreement does not create a partnership,
franchise, joint venture, agency, fiduciary, or employment relationship between
the Parties.
 
9.11 Interpretation and Rules of Construction. The headings contained in this
Agreement and in any Exhibit or Schedule hereto are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
All Schedules or Exhibits annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. In the event that an ambiguity or a question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any provisions of this Agreement. Unless
the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iii) all references herein to Articles, Sections, Schedules
or Exhibits shall be construed to refer to Articles, Sections, Schedules or
Exhibits of this Agreement, (iv) the terms “dollars” and “U.S. $” shall mean
United States dollars, and (v) the term “including” (and its derivative forms)
shall mean including but not limited to.

-20-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
9.12 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
 
 
Aptus Games
 
 
CBS Interactive Inc.
 
 
By:
 
/s/
 
 
By:
 
/s/
 
 
Name:
   
 
Name:
   
 
Title:
   
 
Title:
   
 
Date:
   
 
Date:
   


-21-

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Milestones
 
 
Survivor Island MRG
Milestone Date
Milestone 0 - Production Start
2-Jun-08
Milestone 1 - Asset Integration Toolset
12-Jun-08
Milestone 2 - Draft GDD and Feature Prioritization
30-Jun-08
Milestone 3 - GDD and TDD
14-Jul-08
Milestone 4 - First Playable
18-Aug-08
Milestone 5 - Public Alpha - feature complete
18-Sep-08
Milestone 6 - Public Beta - content complete
20-Oct-08
Milestone 7 - Final - Live
17-Nov-08
Milestone 8 - 1st Revision
15-Dec-08
Milestone 9 - 2nd Revision
20-Jan-09
Milestone 10 - 3rd Revision
17-Feb-09
   

  
Survivor Challenges
Milestone Date
Milestone 0 - Production Start
2-Jun-08
Milestone 1 - GDD/TDD
16-Jun-08
Milestone 2 - First Playable
14-Jul-08
Milestone 3 - Alpha - feature complete
11-Aug-08
Milestone 4 - Beta - content complete
8-Sep-08
Milestone 5 - Live Beta
22-Sep-08
Milestone 6 - Content addition
27-Oct-08
Milestone 7 - Level Editor
1-Dec-08
   

 
-23-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
EXHIBIT B
 
Fees
 
Subject to the terms and conditions of this Agreement, Aptus shall pay CBSI the
following fees:
 
A. Fees Payable by Aptus.
 
1.
Minimum Fees. Aptus shall pay CBSI the following recoupable but nonrefundable
“Minimum Fees” in accordance with the following schedule:

 
 
Payment Date
 
Fee
 
On the Effective Date
 
***********
 
November 1, 2008
 
***********
 
March 1, 2009
 
***********
 
July 2, 2009
 
***********
 
November 1, 2009
 
***********
 
March 1, 2010
 
***********

 
Recoupment. Aptus shall recoup the Minimum Fees from all Software Revenues,
Microtransaction Revenues, Hardware Revenues and In-Game Advertising Revenues
until such time as it has recouped all Minimum Fees paid to date, after which
Aptus shall pay to CBSI (or CBSI shall retain) on a quarterly basis the
appropriate revenue shares as set forth in Sections 2.2(b) and 2.3(a) above
until the time of the next Minimum Fee payment, which Aptus shall recoup from
all subsequent Software Revenues, Microtransaction Revenues, Hardware Revenues
and In-Game Advertising Revenues until it has recouped all Minimum Fees paid to
date, and so on. ***********  
 
2.
Reporting. Aptus shall provide to CBSI quarterly reports indicating the Software
Revenue, Microtransaction Revenue, and the Hardware Revenue collected by Aptus
and if and when applicable, the basis for the calculation of royalties or
revenue shares owing to CBSI.

 
B. Fees Payable by CBSI.

-2-

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 

1.
CBSI Sales. CBSI shall remit on a quarterly basis all of the In-Game Advertising
Revenues unless and until such time as Aptus obtains Software Revenues,
Microtransaction Revenues, Hardware Revenues and In-Game Advertising Revenues
that equal the Minimum Fees paid to date to CBSI, after which time, CBSI shall
remit to Aptus on a quarterly basis the appropriate revenue share set forth in
Section 2.3(a) above until the time of the next Minimum Fee payment made by
Aptus, after which CBSI shall again remit on a quarterly basis all of the
subsequent In-Game Advertising Revenues until Aptus has recouped all of the
Minimum Fees paid to date to CBSI, and so on.

 
2. Reporting. CBSI shall provide to Aptus quarterly reports indicating the
In-Game Advertising Revenues and if and when applicable, the basis for the
calculation of royalties or revenue shares owing to Aptus pursuant to this
Exhibit B.

-3-

--------------------------------------------------------------------------------

